ORDER
The Honorable^ Victor H. Fall of Helena, Montana, having submitted his resignation as a member and Presiding Judge of the Sentence Review Division of this Court and vacancies exist by virtue thereof;
NOW THEREFORE, by virtue of the power vested in me by section 95-2501, R.C.M. 1947, I do hereby appoint Honorable Jack Shanstrom of Livingston, Montana, to be a member Judge of the Sentence Review Division of the Supreme Court, and I do hereby designate the Honorable Philip C. Duncan of Dillon, Montana, to act as Presiding Judge.
IN WITNESS WHEREOF I have hereunto subscribed my hand and caused the seal of the Court to be affixed at Helena, Montana, the 4th day of December, 1968.
(SEAL)
JAMES T. HARRISON Chief Justice